Exhibit 10.1

EXECUTION VERSION

ASSUMPTION AGREEMENT

THIS ASSUMPTION AGREEMENT (this “Assumption Agreement”) dated as of
June 10, 2014 is between j2 Global, Inc., a Delaware corporation (“j2 Global”)
and j2 Global Holdings, Inc., a Delaware corporation and a wholly-owned
subsidiary of j2 Global (“HoldCo”). All capitalized terms used in this
Assumption Agreement and not defined herein have the respective meanings
ascribed to them in the Agreement and Plan of Merger, dated as of
June 10, 2014(the “Merger Agreement”), by and among j2 Global, HoldCo and j2
Merger Sub, Inc., a Delaware limited liability company and a wholly-owned
subsidiary of HoldCo (“Merger Sub”).

RECITALS

WHEREAS, pursuant to the Merger Agreement, at the Effective Time, Merger Sub
will be merged with and into j2 Global, whereupon the separate existence of
Merger Sub shall cease and j2 Global shall be the surviving entity (the
“Reorganization”); and

WHEREAS, in connection with the Reorganization, j2 Global will transfer to
HoldCo, and HoldCo will assume, sponsorship of the j2 Global, Inc. Second
Amended and Restated 1997 Stock Option Plan, as amended, the j2 Global, Inc.
2007 Stock Plan and the Amended and Restated j2 Global, Inc. 2001 Employee Stock
Purchase Plan (together, the “j2 Equity Compensation Plans”) and the employment
agreement listed in Exhibit A (the “Agreement”), upon the terms and subject to
the conditions set forth in this Assumption Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt, adequacy and
sufficiency of which are hereby acknowledged, j2 Global and HoldCo hereby agree
as follows:

I.

ASSUMPTION OF EQUITY PLANS

1. Subject to and as of the Effective Time, HoldCo assumes and will perform,
from and after the Effective Time, all of the obligations of j2 Global pursuant
to the j2 Global Equity Compensation Plans.

2. Subject to and as of the Effective Time, HoldCo assumes each option to
purchase or right to acquire or vest in j2 Global Stock, including, but not
limited to, stock options, restricted stock, restricted stock units and purchase
rights under the Amended and Restated j2 Global, Inc. 2001 Employee Stock
Purchase Plan, and any other equity awards, issued under the j2 Global Equity
Compensation Plans or granted outside of the j2 Global Equity Compensation Plans
that is outstanding and unexercised, unvested and not yet paid or payable
immediately prior to the Effective Time, which shall be converted into an option
to purchase or right to acquire or vest in, on otherwise the same terms and
conditions as were applicable under the respective Equity Plan

 

-1-



--------------------------------------------------------------------------------

or the underlying equity award agreement (as modified herein), that number of
shares of HoldCo Stock equal to the number of shares of j2 Stock subject to such
option to purchase or right to acquire or vest in j2 Stock (the “j2 Global
Equity Awards”), at, for stock options, an exercise price per share equal to the
exercise price per share for such j2 Global stock option immediately prior to
the Effective Time.

3. HoldCo and j2 Global agree to (i) prepare and execute all amendments to the
j2 Global Equity Compensation Plans and/or the j2 Global Equity Awards and any
other documents necessary to effectuate HoldCo’s assumption of the j2 Global
Equity Compensation Plans and the outstanding j2 Global Equity Awards,
(ii) provide any required notices of the assumption to holders of such j2 Global
Equity Awards and (iii) submit any required filings with the Securities and
Exchange Commission in connection with same.

4. On or prior to the Effective Time, HoldCo shall reserve sufficient shares of
HoldCo Stock to provide for the issuance of HoldCo Stock to satisfy HoldCo’s
obligations under the Merger Agreement, including without limitation the j2
Global Equity Compensation Plans and j2 Global Equity Awards.

II.

ASSUMPTION OF EMPLOYMENT AGREEMENTS

Subject to and as of the Effective Time, j2 Global assigns, and HoldCo assumes,
all of the Agreements along with any rights, duties, and liabilities associated
with such Agreements, entered into by j2 Global prior to the Effective Time,
contingent upon the applicable employee’s consent to the extent required under
the applicable Agreement.

III.

MISCELLANEOUS

Each of HoldCo and j2 Global will, from time to time and at all times hereafter,
upon every reasonable request to do so by the other party hereto, make, do,
execute and deliver, or cause to be made, done, executed and delivered, all such
further acts, deeds, assurances and things as may be reasonably required or
necessary in order to further implement and carry out the intent and purpose of
this Assumption Agreement.

[Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

j2 GLOBAL, INC., a Delaware corporation By:  

/s/ Jeffrey D. Adelman

  Name:   Jeffrey D. Adelman   Title:  

Vice President, General Counsel

and Secretary

j2 GLOBAL HOLDINGS, INC., a Delaware corporation By:  

/s/ Jeffrey D. Adelman

  Name:   Jeffrey D. Adelman   Title:   President

[Signature Page to Assumption Agreement]